Citation Nr: 9906544	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  98-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for skin 
cancer, claimed as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1948 to July 1972.  

This matter arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for skin cancer, claimed as due to 
Agent Orange exposure.  The veteran filed a timely appeal, 
and the case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  A March 1994 rating decision by the RO denied service 
connection for skin cancer, claimed as due to Agent Orange 
exposure.  The veteran was informed of that decision and of 
his appellate rights by a letter of April 8, 1994.  He did 
not appeal that decision.  

3.  The evidence associated with the claims file subsequent 
to the March 1994 rating decision is either redundant and 
cumulative of evidence previously considered, or is not 
probative of the issue of service connection for skin cancer, 
claimed as due to Agent Orange exposure.  



CONCLUSIONS OF LAW

1.  The March 1994 rating decision by the RO, which denied 
the veteran's claim for service connection for skin cancer, 
claimed as due to Agent Orange exposure, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).  

2.  The evidence received since the RO's March 1994 decision 
is not new and material, and the veteran's claim for service 
connection for skin cancer, claimed as secondary to exposure 
to Agent Orange, has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A March 1994 rating decision by the RO denied the veteran's 
claim for service connection for skin cancer, claimed as due 
to Agent Orange exposure.  The veteran was advised of that 
decision and of his appellate rights by a letter dated April 
8, 1994, and did not appeal that decision.  Accordingly, that 
decision became final.  

The veteran attempted to reopen his claim in October 1997.  
This claim was denied by a rating decision of February 1998.  
The RO found that the newly submitted evidence, consisting of 
an additional medical treatment report, was cumulative of 
evidence previously submitted, and failed to show that the 
veteran had a disease associated with exposure to herbicide 
agents, noted at 38 C.F.R. §§ 3.307(a)(6), and 3.309(e) 
(1998).  In addition, the RO found that the record failed to 
show that the veteran manifested any skin cancer within one 
year of his separation from service or otherwise within any 
other applicable presumption period.  That decision is the 
subject of this appeal.  

Because this issue involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and the reopening of claims are pertinent to the appeal on 
this issue.  When a claim is denied by an RO, a claimant is 
granted a one-year period from the date of notice of the 
rating decision to appeal that decision.  Otherwise, that 
decision becomes final, and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105(b), (c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  This new and material 
evidence must be presented or secured since the time that the 
claim was last decided on any basis, and not necessarily on 
the merits.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

All evidence submitted since the last final decision must be 
reviewed.  If the Board's decision is favorable to the 
claimant, his claim must be reopened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994); 
see generally, Evans, at 282-83.  

In considering whether a claim may be reopened, a two-step 
analysis must be performed under 38 U.S.C.A. § 5108.  First, 
the Board must determine whether the evidence submitted in 
support of the claim is new and material.  Second, only if 
the Board determines that the claimant has produced new and 
material evidence will the claim be deemed to have been 
reopened, and the case re-evaluated on the basis of all the 
evidence, both old and new.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  

The first step in the two-step analysis involves two 
questions.  First, is the newly presented evidence "new," 
that is not of record at the time of the last final 
disallowance of the claim, and not merely cumulative of other 
evidence that was then of record.  Second, is the newly 
presented evidence "probative" of the issue at hand.  See 
Hodge, supra; Evans, supra; Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  If these criteria are not met, then the case will 
not be reopened, and the last final decision of record will 
remain final.  

The evidence of record which was considered by the RO in its 
prior decision included the veteran's service medical 
records, records of post-service medical treatment dating 
from March 1978 through March 1990, and statements by the 
veteran that his skin cancer was due to exposure to herbicide 
agents while stationed in Vietnam.  The veteran's service 
personnel and service medical records show that he served in 
the Republic of Vietnam during the Vietnam War era, and that 
he was awarded the Vietnam Service and Vietnam Campaign 
Medals.  

In personal statements issued in support of his claim, the 
veteran indicated that he was treated in service for skin 
disorders.  However, his service medical records are negative 
for any indication of skin disorders including skin cancer.  
In addition, the veteran's annual and service separation 
physical examination reports are negative for any indication 
of skin disorders or skin cancer.  

The veteran's post-service medical treatment records dating 
from March 1978 through March 1990 show that in January 1980, 
the veteran reported that he may have been exposed to Agent 
Orange while stationed in the vicinity of DaNang, in the 
Republic of Vietnam, during his tour of duty during the 
Vietnam War era.  He was shown to have fine papular lesions 
on his scalp, and was diagnosed with several actinic 
keratoses on his facial area and with facial dermatitis.  No 
significant acneform lesions were noted.  The etiology of the 
veteran's skin disorders was characterized as being secondary 
to overexposure to the sun.  The veteran had reported that he 
had experienced skin problems ever since his tour in Vietnam.  
His treatment included freezing and then removing the lesions 
with liquid nitrogen.  No findings pertaining to Agent Orange 
were noted.  

In October 1997, the veteran attempted to reopen his claim, 
contending that he had incurred skin cancer that was due to 
exposure to herbicide agents, to include Agent Orange.  In 
support of this claim, the veteran submitted additional 
clinical treatment records dated in October 1997.  These 
records show that he had developed an invasive squamous cell 
carcinoma on his left temple at that time.  His treatment at 
that time included freezing the affected area with liquid 
nitrogen, and then shaving off the cancerous tissue.  He also 
submitted personal statements expressing his personal belief 
that his diagnosed skin cancer was the result of Agent Orange 
exposure.  

In reviewing the record in support of the veteran's attempt 
to reopen his claim for service connection for skin cancer, 
claimed as due to Agent Orange exposure, the Board notes that 
the veteran has submitted additional evidence.  That 
evidence, as discussed, consists of personal statements 
expressing his personal belief that his skin cancer was 
caused by herbicide exposure, and an October 1997 treatment 
record showing that he was diagnosed with squamous cell 
carcinoma of the left temple.  The Board would also observe 
that this evidence was not physically of record when the 
veteran's claim was last considered. 

However, the evidence does not show that the veteran incurred 
skin cancer in service, or that such was the result of any 
exposure to herbicide agents including Agent Orange.  As 
noted, the veteran's service medical records are completely 
negative for any indication of skin disorders including skin 
cancer or actinic keratoses.  There is no medical evidence of 
record showing a nexus or link between the veteran's 
currently diagnosed actinic keratoses or invasive squamous 
cell carcinoma and exposure to Agent Orange or any other 
incident of his active service.  The records submitted only 
show that the veteran had the above discussed skin disorders, 
but fail to include any medical opinion or opinions stating 
that such was due to Agent Orange exposure or to active 
service.  The previously submitted records contain references 
to actinic keratoses caused secondary to excessive exposure 
to the sun.  

Moreover, actinic keratoses and invasive squamous cell 
carcinoma are not included  in the list of diseases which the 
Secretary of Veterans Affairs, acting under the authority of 
the Agent Orange Act of 1991, has determined are associated 
with exposure to herbicide agents used in the Republic of 
Vietnam during the Vietnam War era.  See 61 Fed. Reg. 57587 
(1996);  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).  
Therefore, the veteran's diagnosed skin disorders are not 
listed among the disorders for which presumptive service 
connection due to Agent Orange exposure is warranted.  

Accordingly, the Board finds that while the evidence shows 
that the veteran currently has a disability with respect to 
skin cancer, he has not presented any evidence of the 
required nexus between his skin cancer and his active 
service.  In addition, as a lay person, lacking in medical 
training and expertise, the veteran is not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
Therefore, the veteran's statements that his currently 
diagnosed skin cancer was the result of exposure to Agent 
Orange do not constitute medical evidence.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  What is missing in this case, 
is a statement by a medical professional, supported by 
medical evidence and a rationale, that the veteran's 
diagnosed skin cancer and actinic keratoses were caused by 
Agent Orange exposure, or otherwise during the veteran's 
active service.  Absent such an opinion, the Board must deny 
the veteran's claim to reopen.  

Therefore, based on the foregoing, the Board concludes that 
new and material evidence has not been presented to reopen 
the previously denied claim, and the March 1994 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.  Moreover, the Board finds its discussion as 
sufficient to inform the veteran of the evidence necessary to 
reopen his claim for service connection for skin cancer, 
claimed as due to exposure to Agent Orange.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).   



ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for skin cancer, 
claimed as due to exposure to Agent Orange, such benefit 
remains denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

